                                                                       FILED
 UNITED STATES DISTRICT COURT                                  u.s. DisTRrcTcouR?e^d n y
 EASTERN DISTRICT OF NEW YORK
                                                 X             ^ MAR 4 2019 it
 VIORJCA MALANCEA,individually and on
 behalfofall others similarly situated.                        BROOKLYN OFFICE

                                                             NOT FOR PUBLICATION
                                                             ORDER
         -against-                                           18-CV-732(CBA)(CLP)

 MZL HOME CARE AGENCY LLC,

                         Defendant.
                                                 X

AMON,United States District Judge:

        Plaintiff commenced this action on behalf of herself and all other similar situated

employees of Defendant MZL Home Care Agency LLC,seeking unpaid overtime wages pursuant

to the Fair Labor Standards Act and New York Labor Law. (D.E.# 1., Compl.) On Jime 7,2018,

Plaintifffiled a motion seeking to conditionally certify a FLSA collective action. (D.E.# 23.) On

July 26, 2018, the Defendant filed a motion requesting leave to deposit funds. (D.E. # 32.) The

Court referred both motions to the Honorable Cheryl L. Pollak, United States Magistrate Judge,

for a Report and Recommendation("R&R"). On February 1,2019, Magistrate Judge Pollak issued

a thorough and well-reasoned R&R, recommending that Plaintiffs motion be denied without

prejudice, and that Defendant's motion be denied.

        No party has objected to the R&R,and the time for doing so has passed. When deciding

whether to adopt a report and recommendation, a district court"may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C.

§ 636(b)(1). To accept those portions ofthe R&R to which no timely objection has been made,"a

district court need only satisfy itself that there is no clear error on the face of the record." Jarvis
V. N. Am. Globex Fund. L.P.. 823 F. Supp. 2d 161,163(E.D.N.Y. 2011)(quoting Wilds v. United

Parcel Serv.. 262 F. Supp. 2d 163, 169(S.D.N.Y. 2003)).

       The Court has reviewed the record and, finding no clear error, adopts the R&R as the

opinion ofthe Court. Accordingly, the Court denies Plaintiffs motion for conditional collective

class certification without prejudice and denies Defendant's motion to deposit funds.

SO ORDERED.


Dated: Mareh / ,2019
                                                       s/Carol Bagley Amon
       Brooklyn, New York
                                                    Carol Bagl^^Amoj^
                                                    United States District Judge
